387 S.C. 66 (2010)
690 S.E.2d 776
In the Matter of E.W. CROMARTIE, II, Respondent.
Supreme Court of South Carolina.
March 9, 2010.

ORDER
On March 3, 2010, respondent entered into a written plea agreement waiving indictment and arraignment and pleading guilty to one count of Evasion of Income Tax Payments in violation of 26 U.S.C. § 7201 and two counts of Aggravated Structuring in violation of 31 U.S.C. § 5324(a)(3). The Office of Disciplinary Counsel has filed a petition asking this Court to place respondent on interim suspension pursuant to Rule 17(a), RLDE, Rule 413, SCACR, and requesting the Court appoint an attorney to protect respondent's clients' interests pursuant to Rule 31, RLDE, Rule 413, SCACR. Respondent consents to being placed on interim suspension, but opposes appointment of an attorney to protect his clients' interests.
IT IS ORDERED that respondent's license to practice law in this state is suspended until further order of the Court.
IT IS FURTHER ORDERED that Matthew Richardson, Esquire, is hereby appointed to assume responsibility for respondent's client files, trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondent may maintain. Mr. Richardson shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the *67 interests of respondent's clients. Mr. Richardson may make disbursements from respondent's trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondent may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that Matthew Richardson, Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that Matthew Richardson, Esquire, has been duly appointed by this Court and has the authority to receive respondent's mail and the authority to direct that respondent's mail be delivered to Mr. Richardson's office.
This appointment shall be for a period of no longer than nine months unless request is made to this Court for an extension.
IT IS SO ORDERED.


s/ Costa M. Pleicones A.C.J.
---------------------
   FOR THE COURT

TOAL, C.J., not participating.